DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 7 and 17 in the reply filed on 06/10/2021 is acknowledged.
Applicant’s amendment of claims 1, 9, 11, and 19 in the reply filed on 06/10/2021 is acknowledged.
Claims 1-6, 8 - 16, and 18-20 are under consideration in this Office Action. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/10/2021, with respect to Drawings have been fully considered and are persuasive.  The Objection of Drawings has been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8 - 16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, Suzumura et al., US 20140307194  discloses all limitations of claim 1 except for  that “the first gate electrode is arranged below the first oxide semiconductor layer, the first conductive layer directly contacts the first electrode at a bottom part of the first opening, and the oxide layer is a different member from the first electrode.”  Therefore, the claimed device 
In re Claim 11, Suzumura discloses all limitations of claim 11 except for that “a first electrode above the first oxide semiconductor layer, the first electrode contacting the first oxide semiconductor layer, wherein the first gate electrode is arranged below the first oxide semiconductor layer, the first conductive layer directly contacts the first electrode at a bottom part of the first opening, and the oxide layer is separated from the first electrode.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893